ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAMADA ET AL (US 2012/0325787 A1) discloses a laser welding method with weld pool formation.
TSUKAMOTO ET AL (US 2007/0289955 A1) discloses a laser welding method with oscillation of a keyhole.
DEAM (US 5,086,207) discloses a laser welding method with oscillation of a weld pool by pulsing a welding current.
CASE JR (US 4,859,830) discloses a method of determining weldability of a part using oscillation frequency of a weld pool.

The claims, filed on 12/02/2020 have been considered and have been entered.
	Claim status
Claims 16 – 28 are previously withdrawn.
Claim 3 is newly canceled.
Claims 1 – 2, and 4 – 28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/10/2019, 02/13/2020, and 11/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney J. P. Fasse on 02/18/2021, for the claims filed on 12/02/2020.

In claim 1:
At line 7: after "a laser power of the laser beam", insert - - sinusoidally and- -;
At line 12: after "frequency", insert - - of the laser power- -;
At line 14: after "the laser beam", insert - -, and- -,
then start a new line and indent and insert - -welding the workpiece with the laser power with the modulation frequency f,- -;
At line 15: delete [[and where]], and replace with - -where- -.

In claim 14:
Cancel claim 14.
	
In claims 16 - 28:
Rejoin claims 16 - 28.

	In claim 28:
At line 1: delete [[QT]], and replace with - -quenched and tempered (QT)- -.

	Claim 1 with examiner’s amendment is as follows.
Claim 1:
A method for laser beam welding of a workpiece, the method comprising:
	directing a laser beam at the workpiece and moving the laser beam relative to the workpiece so that the workpiece is welded along a weld seam,
	forming a weld pool on the workpiece in an area surrounding the laser beam, wherein the weld pool has a characteristic oscillation frequency fco1,
	modulating a laser power of the laser beam sinusoidally and at least intermittently with a modulation frequency f and a modulation amplitude , where  = 1-Pmin/Pmax, and where Pmin is a minimal laser power during a modulation period, and Pmax is a maximal laser power during the modulation period,
co of the weld pool and a normalized modulation frequency of the laser power , 2.2*co <  < 8.5*co, where  = f.dr /v where v is a feed rate of the laser beam relative to the workpiece; and dr is a diameter of a laser beam focal spot of the laser beam, and
	welding the workpiece with the laser power with the modulation frequency f,
	where co = ftestco.dtestf,co/vtestco and is determined from a test measurement with the laser beam without modulation of the laser power (P), wherein ftestco is a measured characteristic oscillation frequency during the test measurement, df,cotest is a diameter of the laser beam focal spot during the test measurement, and vtestco is a feed rate of the laser beam relative to the workpiece during the test measurement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 – 2, 4 – 13, and 15 – 28 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of method steps for laser beam welding, in which a range of normalized modulation frequency  of a laser power is specified to form a weld pool, in which the range is determined from a characteristic oscillation of the weld pool being created by the laser beam, in relation to a laser beam feed rate and laser beam focal spot diameter, as recited in claim 1, with examiner’s amendment: “choosing the modulation frequency f such that for a normalized characteristic oscillation frequency co of the weld pool and a normalized modulation frequency of the laser power , 2.2*co <  < 8.5*co, where  = f.dr /v where v is a feed rate of the laser beam relative to the workpiece; and dr is a diameter of a laser beam focal spot of the laser beam, and welding the workpiece with the laser power with the modulation frequency f”, line 11.
The primary prior art reference does not disclose the claimed combination of method steps involving weld pool characteristic oscillation frequency, laser beam feed rate, and laser beam focal spot diameter. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify the primary prior art reference to disclose/suggest “where co = ftestco.dtestf,co/vtestco and is determined from a test measurement with the laser beam without modulation of the laser power (P), wherein ftestco is a measured characteristic oscillation frequency during the test measurement, df,cotest is a diameter of the laser beam focal spot during the test measurement, and vtestco is a feed rate of the laser beam relative to the workpiece during the test measurement”, claim 1 line 15; thus the claimed invention is non-obvious over the prior art.
Previously withdrawn dependent claims 16 – 28 are examined on the merits. The requirement for restriction between claims 1 – 15, and non-elected claims 16 – 24, and non-elected claims 25 – 28 is withdrawn, and claims 16 – 28 are rejoined, because claim 1, from which claims 16 – 28 depend, is allowable with examiner’s amendment. MPEP 821.04

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/25/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims to include correct upper case and lower case letters, superscripts and subscripts, mathematical symbols, and correctly formatted mathematical equations, as recited in Claims, filed on 12/02/2020.